DETAILED ACTION
This office action is in response to Applicant’s claims and supplemental response of 1/10/2022. Amendments dated 1/5/2022 to the claims of 1-5, 7, 9-11 and 13 have been entered.  New claims 15-21 have been entered.  Claims 8, 12 and 14 have been cancelled. Further amendments, dated 1/10/2022 in the Supplemental Response, to Claims 1, 7, 9, 13, 17 and 21 have been entered.  Claims 1-7, 9-11, 13 and 15-21 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-11, 13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 7 are directed to a process and claims 9 and 13 are directed to a device and terminal respectively, i.e. machines performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to divide a sum of transactions, i.e. dividing expenses, which is a fundamental economic practice, i.e. splitting a 
	The following italicized limitation steps of claim 1 (claims 7, 9 and 13 being similar), stripped of the additional elements, set forth the abstract idea of dividing a sum of transactions, i.e. dividing expenses, i.e. dividing expenses.
[1] “receiving, …, a division request containing information identifying the at least one banking transaction selected from a list of banking transactions of respective bank accounts …;” 
[2] “receiving, … and using the information identifying the at least one banking transaction, at least one banking transaction recorded in the bank account of said first user … and/or in the bank account of said at least one second user …, …, the at least one banking transaction being associated with the sharing identifier;”
[3] “applying the at least one division rule to the at least one stored banking transaction … to obtain a reimbursement sum;”
[4] “and transmitting a message … ordering a banking transaction-3- between the bank account of the at least one second user and the bank account of the first user in accordance with the obtained reimbursement sum.”  
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “device”, a “communication network”, a common sharing “database”, a first “terminal”, a second “terminal”, a first banking “server” and at least one second banking “server” (claim 1), a 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed communicating over generic networks, databases, servers, terminals, to perform the steps of defining, receiving, receiving, storing, applying and transmitting. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed communicating over generic networks to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Furthermore, the steps of “defining, through a sharing identifier, a common sharing … between the first user and at least the second user where identifiers of the first and at least the second users who are subject of the sharing and at least one banking transaction division rule are stored;”, “storing the transaction … corresponding to the sharing identifier” and “…transmitting a message…” are merely adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing devices suitably programmed and communicating information over a generic network to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data association, storing and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the italicized steps of the process of claim 1 above (claims 7, 9 and 13 being similar), are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Performing a division of a transaction based on a request and a defined division rule to transfer funds between accounts is a business practice. Furthermore, the insignificant extra-solution activity receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); see MPEP 2106.05(d)(II). 
Dependent claims 2-6, 10, 11, and 15-21 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 15 merely define the division rule as being based on a basic mathematical evaluation of summing at least one transaction in one account with at least one transaction in another account.  The use of a specific time period does not make this concept any less abstract.  Claims 3 and 16, very generally, recite receiving validations, i.e. an agreement, between the two users as to the division rule.  Storing information is a most well-understood, a Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015), see MPEP 2106.05(d)(II).   
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to divide a sum of transactions, i.e. dividing expenses, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to divide a sum of transactions, i.e. dividing expenses) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to divide a sum of transactions, i.e. dividing 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-7, 9-11, 13 and 15-21, see the Remarks, filed 1/5/2022, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-7, 9-11, 13 and 15-20 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-7, 9-11, 13 and 15-21, see the Remarks, filed 1/5/2022, have been fully considered but they are not persuasive. 
On page 12 of the Remarks, Applicant argues “The present claims are directed to a practical application that applies the alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. For example, claim 1 defines a database that is common to a first user and at least a second user. This database stores some selected account transactions. The selection of these account transactions is made on specific list of transactions already available for each user's account. The selected object (account transaction) is associated with the database identifier (sharing identifier) so that it can easily be detected to be stored in the database identified by this identifier. This database stores also at least one division rule that is used to do some processing on the data stored in the database. This processing is made by applying this division rule to the stored account transactions so that a reimbursement sum is obtained. With 
Applicant has solved a business problem by applying algorithmic steps via generic computing elements performing computing functions as designed both individually and in combination with nothing significantly more. Turning to Applicant’s specification, a clear reading yields that the claimed computing components and the communication network are all merely generic, off-the-shelf, commercially available components suitably programmed, see at least Figure 1 and the specification “. Figure 1 in particular shows a first terminal 100 and a second terminal 101 that are connected to a communication network 102. For example, the terminals 100 and 101 are smartphones connected to the Internet 102 via 2G, 3G, 4G or Wi-Fi access networks that are not shown in the figure. To this end, the terminals have a radio communication interface compatible with wireless access technology of the access network. The terminals 100 and 101 furthermore have a processing unit and a memory. Computer program instructions designed to be executed by a processor of the processing unit may be loaded into the memory. The terminals also have a display such as a screen and a command input unit such as a touchscreen or a keypad. In this way, the terminals 100 and 101 are able to download and execute computer programs from the network 102, and in particular programs comprising instructions configured so as to implement the division method according to one particular 
Storing data in a database associated with identifiers is insignificant extra-solution activity because there is no technical detail as to how the storing may improve the functioning of the database.  One could argue that the storing of information associated with identifiers can be performed, and has been, manually through pen and paper and dividing a selected transaction based on a rule is also a mental evaluation directed to the abstract idea.  The database is not particular and merely stores data, which under Step 2B, is well-understood, routine and conventional akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  The final step of transferring money between accounts based on a message is a most fundamental economic practice applied in a generic computing environment and does not improve any functioning of the computing elements or any other technology or technical field, apply the judicial exception by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of dividing a sum of transactions, i.e. dividing expenses. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)

	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence 
For these reasons and those stated in the rejection above, rejection of claims 1-7, 9-11, 13 and 15-21 under 35 U.S.C. 101 is maintained by the Examiner.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/9/2022